Title: [Diary entry: 15 October 1789]
From: Washington, George
To: 

Thursday 15th. Commenced my Journey about 9 oclock for Boston and a tour through the Eastern States. The Chief Justice, Mr. Jay and the Secretaries of the Treasury and War Departments accompanied me some distance out of the City. About 10 Oclock it began to Rain, and continued to do so till 11, when we arrived at

the house of one Hoyatt, who keeps a Tavern at Kings-bridge  where we, that is Major Jackson, Mr. Lear and myself, with Six Servants which composed my Retinue, dined. After dinner through frequent light Showers we proceedd. to the Tavern of a Mrs. Haviland at Rye;  who keeps a very neat and decent Inn. The Road for the greater part, indeed the whole way, was very rough and Stoney, but the Land strong, well covered with grass and a luxurient Crop of Indian Corn intermixed with Pompions [pumpkins] (Which were yet ungathered) in the fields. We met four droves of Beef Cattle for the New York Market (about 30 in a drove) some of which were very fine—also a flock of Sheep for the same place. We scarcely passed a farm house that did not abd. in Geese. Their Cattle seemed to be of a good quality and their hogs large but rather long legged. No dwelling Ho. is seen without a Stone or Brick Chimney and rarely any without a shingled roof—generally the Sides are of Shingles also. The distance of this days travel was 31 Miles in which we passed through (after leaving the Bridge) East Chester New Rochel & Marmeroneck; but as these places (though they have houses of worship in them) are not regularly laid out, they are scarcely to be distinguished from the intermediate farms which are very close together and seperated, as one Inclosure from another also is, by fences of Stone which are indeed easily made, as the Country is immensely Stony. Upon enquiry we find their Crops of Wheat & Rye have been abundant

—though of the first they had sown rather sparingly on Acct. of the destruction which had of late years been made of that grain by what is called the Hessian fly.